DETAILED ACTION
Claims 20 – 24, 26 - 40 of U.S. Application No. 16483864 filed on 08/06/2019 are presented for examination. Claims 1 – 19, and 25 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 20 – 24, 26 – 40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The abstract of the application was objected to for its length. The Applicant amended the abstract on 9/22/2021 to reduce the abstract length (now, 136 words long), therefore, the specifications objection is withdrawn.
Claims 27, and 38 were rejected under 35 USC 102(b) for being indefinite. Claim 27 recited “different designs” without indicating what design aspect is/are meant. Claim 26 recited the word “can” which created doubt if the electromagnets positively exerting force. The Applicant cancelled the indefinite language from claims 27, and 38, therefore the 112(b) rejections to claims 27, and 38 are moot.
Independent claims 20, and 38 were rejected in the non-final office action of 6/25/2021 for being obvious over Seki in view of Okada. The Applicant amended claims 20, and 38 to include the limitation “wherein the second bearing ring comprises an annular flux separator of a non- magnetic material that is configured to function as a back-up bearing”. As the Applicant explained in their remarks, page 9, last paragraph, that no evidence that the flux ring separator of the prior art Yamaguch can function as a backup bearing, on the contrary, the applicant persuasively argued that when the power is lost, the spacer 16 will not prevent the electromagnets from being destroyed. In particular, the Applicant wrote:

    PNG
    media_image1.png
    328
    961
    media_image1.png
    Greyscale

That being said, claims 20, and 38 are found allowable. Claims 21-24, 26-37, and 40 are allowable for depending on claim 20, and claim 39 is allowable for depending on claim 38.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832